         Case 2:10-cr-20018-KHV Document 176 Filed 08/12/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                   )
                                            )
                         Plaintiff,         )
                                            )                     CRIMINAL ACTION
v.                                          )
                                            )                     No. 10-20018-01-KHV
LAMONT T. DRAYTON,                          )
                                            )
                         Defendant.         )
____________________________________________)

                                MEMORANDUM AND ORDER

       On March 22, 2011, the Court sentenced defendant to 240 months in prison. On

November 5, 2018, the Court reduced defendant’s sentence to 203 months under Amendment 782

to the Sentencing Guidelines.      This matter is before the Court on defendant’s Emergency

Application For Modification Of Sentence Pursuant To 18 U.S.C. § 3582(c)(1)(A)(i) As A Result

Of COVID-19 (Doc. #173) filed July 13, 2020. On August 3, 2020, pursuant to District of Kansas

Standing Order No. 20-8, the Office of the Federal Public Defender notified the Court that it does

not intend to enter an appearance to represent defendant. For reasons stated below, the Court

dismisses defendant’s motion for lack of jurisdiction.

                                       Factual Background

       Defendant is currently confined at FPC Montgomery, a Bureau of Prisons (“BOP”) facility

in Montgomery, Alabama. As of August 11, 2020, one inmate and three staff members at FPC

Montgomery had tested positive for Coronavirus Disease-2019 (“COVID-19”).                 See BOP,

COVID-19 Cases, https://www.bop.gov/coronavirus/ (accessed Aug. 11, 2020). Two of the three

staff members have recovered. Defendant states that because of his race, asthma, immune

deficiency syndrome and history of smoking, he is at a high risk of suffering severe illness or death
         Case 2:10-cr-20018-KHV Document 176 Filed 08/12/20 Page 2 of 6




should he contract COVID-19.

                                             Analysis

       A federal district court may modify a defendant’s sentence only where Congress has

expressly authorized it to do so. See 18 U.S.C. § 3582(b)–(c); United States v. Blackwell, 81 F.3d

945, 947 (10th Cir. 1996). Congress has set forth only three limited circumstances in which a

court may modify a sentence: (1) upon motion of the BOP Director or defendant under

Section 3582(c)(1)(A); (2) when “expressly permitted by statute or by Rule 35” of the Federal

Rules of Criminal Procedure; and (3) when defendant has been sentenced “based on a sentencing

range that has subsequently been lowered by the Sentencing Commission.” 18 U.S.C. § 3582(c).

Defendant seeks compassionate release under Section 3582(c)(1)(A) based on the COVID-19

pandemic.

I.     Jurisdiction To Grant Relief Under 18 U.S.C. § 3582(c)(1)(A)(i)

       Under the First Step Act of 2018, Pub. Law 115-391 (S. 756), 132 Stat. 5194 (enacted

Dec. 21, 2018), after considering the applicable factors set forth in 18 U.S.C. § 3553(a), the Court

may order compassionate release for “extraordinary and compelling reasons.”              18 U.S.C.

§ 3582(c)(1)(A)(i). The Court may entertain requests for compassionate release only upon a

motion of the BOP, however, or of defendant after he “has fully exhausted all administrative rights

to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility, whichever is earlier.”

18 U.S.C. § 3582(c)(1)(A).

       The requirement to either exhaust administrative remedies or wait until the lapse of 30 days

after the warden receives a request is jurisdictional. See United States v. Read-Forbes, No. 12-


                                                -2-
         Case 2:10-cr-20018-KHV Document 176 Filed 08/12/20 Page 3 of 6




20099-01-KHV, 2020 WL 1888856, at *3–5 (D. Kan. Apr. 16, 2020). Defendant does not allege

that he has exhausted administrative remedies, but he asserts that where the BOP is unable to grant

relief without undue delay, the Court may waive the administrative exhaustion requirement.

Beyond the circumstance in which the warden fails to respond to defendant’s request within

30 days, the statute contains no exception to the exhaustion requirement. Even if the statute could

be read to include a futility exception, defendant has not alleged sufficient facts to establish that

pursuit of an administrative remedy would be futile. Because defendant has not alleged that he

exhausted administrative remedies or that 30 days have lapsed since he submitted a request for

relief to the warden, the Court lacks jurisdiction to grant relief under Section 3582(c)(1)(A).

       Even    if   the   Court   construed the       administrative exhaustion requirement of

Section 3582(c)(1)(A) as a claims-processing rule rather than a jurisdictional limitation, the

statutory rule would still bar defendant’s motion at this time. See Read-Forbes, 2020 WL

1888856, at *4. In contrast with judicially created exhaustion requirements, the Court lacks

discretion to excuse defendant’s failure to comply with a mandatory statutory requirement to

exhaust administrative remedies. Malouf v. Sec. & Exch. Comm’n, 933 F.3d 1248, 1256 (10th

Cir. 2019), cert. denied, 2020 WL 1124531 (U.S. Mar. 9, 2020); see Ross v. Blake, 136 S. Ct.

1850, 1857 (2016) (exhaustion statutes like Prison Litigation Reform Act of 1995 establish

mandatory exhaustion regimes, foreclosing judicial discretion). The COVID-19 pandemic is no

exception.    See United States v. Alam, 960 F.3d 831, 833–36 (6th Cir. 2020) (enforcing

mandatory exhaustion requirement despite seriousness of COVID-19 and its spread in prisons);

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (despite COVID-19 pandemic, failure to

exhaust presents “glaring roadblock” foreclosing compassionate release at this point).


                                                -3-
         Case 2:10-cr-20018-KHV Document 176 Filed 08/12/20 Page 4 of 6




       Whether the exhaustion requirement is jurisdictional or a claims-processing rule, sound

policy reasons support the requirement that defendant must first present to the BOP his request for

a reduced sentence. The exhaustion requirement helps prevent premature claims and ensures that

the agency which possesses the most expertise is given the first shot at resolving defendant’s

request. See Forest Guardians v. U.S. Forest Serv., 641 F.3d 423, 431 (10th Cir. 2011); see also

Raia, 954 F.3d at 597 (“Given BOP’s shared desire for a safe and healthy prison environment, . . .

strict compliance with § 3582(c)(1)(A)’s exhaustion requirement takes on added—and critical—

importance.”). Because defendant is in BOP custody, the BOP is in a better position to initially

determine his medical needs, his specific risk of COVID-19 and the risk to inmates generally at

FPC Montgomery, the risk to the public if he is released and whether his release plan is adequate.

See United States v. Epstein, No. CR 14-287-FLW, 2020 WL 1808616, at *4 (D.N.J. Apr. 9,

2020); see also Alam, 960 F.3d at 835 (preventing prisoners seeking relief because of COVID-19

from charging straight to federal court helps prison administrators prioritize most urgent claims

and ensure that they can investigate gravity of conditions supporting compassionate release and

likelihood that conditions will persist); United States v. Dickson, No. 19-CR-251-17, 2020 WL

1904058, at *3 (N.D. Ohio Apr. 17, 2020) (BOP better positioned to understand inmate health and

circumstances relative to entire prison population and identify extraordinary and compelling

reasons for release). Likewise, the BOP is in a better position to coordinate any request for relief

under Section 3582(c)(1)(A) with the exercise of its discretion to place a prisoner in home

confinement under 18 U.S.C. § 3624(c)(2).

       In sum, because defendant has not shown that he has exhausted administrative remedies or

the lapse of 30 days after the warden received his request for the BOP to file a motion for relief,


                                                -4-
         Case 2:10-cr-20018-KHV Document 176 Filed 08/12/20 Page 5 of 6




the Court lacks jurisdiction under Section 3582(c)(1)(A).

II.    BOP Authority Under The CARES Act

       Defendant potentially could seek home confinement from the BOP under the recently-

enacted Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”), Pub. L. 116-136

(enacted Mar. 27, 2020). The BOP may “place a prisoner in home confinement for the shorter of

10 percent of the term of imprisonment of that prisoner or 6 months,” 18 U.S.C. § 3624(c)(2).

Under the CARES Act, “if the Attorney General finds that emergency conditions will materially

affect” BOP functioning, the BOP Director may “lengthen the maximum amount of time for which

[he] is authorized to place a prisoner in home confinement” under Section 3624(c)(2). Pub.

L. 116-136, § 12003(b)(2). On April 3, 2020, the Attorney General declared that because of

COVID-19, “emergency conditions are materially affecting the functioning” of the BOP so that

the BOP Director now has authority to grant home confinement to a larger group of prisoners.

See Memorandum from Attorney Gen. William Barr to Dir. of Bureau of Prisons, Apr. 3, 2020,

https://www.justice.gov/file/1266661/download. While the CARES Act gives the BOP broad

discretion to expand the use of home confinement during the COVID-19 pandemic, the Court lacks

jurisdiction to order home detention under this provision. See United States v. Engleson, No. 13-

CR-340-3(RJS), 2020 WL 1821797, at *1 (S.D.N.Y. Apr. 10, 2020) (while court can recommend,

ultimate decision whether to release inmate to home confinement rests with BOP). Defendant

should address any such request, including a proposed placement plan, to his case manager at FPC

Montgomery.

       IT IS THEREFORE ORDERED that defendant’s Emergency Application For

Modification Of Sentence Pursuant To 18 U.S.C. § 3582(c)(1)(A)(i) As A Result Of COVID-19


                                               -5-
        Case 2:10-cr-20018-KHV Document 176 Filed 08/12/20 Page 6 of 6




(Doc. #173) filed July 13, 2020 is DISMISSED for lack of jurisdiction.

       Dated this 12th day of August, 2020 at Kansas City, Kansas.

                                                          s/ Kathryn H. Vratil
                                                          KATHRYN H. VRATIL
                                                          United States District Judge




                                             -6-
